In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3513 
JIMMIE DARRELL POE, SR., 
                                                Petitioner‐Appellant, 

                                  v. 

LEANN LARIVA, Warden, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Terre Haute Division 
          No. 2:14‐cv‐00324 — William T. Lawrence, Judge. 
                     ____________________ 

     ARGUED APRIL 7, 2016 — DECIDED AUGUST 22, 2016  
                ____________________ 

   Before EASTERBROOK, KANNE, and SYKES, Circuit Judges. 
    KANNE, Circuit Judge. In 1996, a jury convicted Petitioner 
Jimmie Poe of several narcotics‐related offenses, including en‐
gaging in a continuing criminal enterprise (“CCE”). On June 
1, 1999, the Supreme Court decided Richardson v. United States, 
526 U.S. 813 (1999), which rendered the CCE jury instructions 
used in Poe’s trial erroneous. 
2                                                         No. 14‐3513 

   Poe petitioned, on July 16, 1999, for a writ of habeas cor‐
pus, pursuant to 28 U.S.C. § 2241, challenging his conviction 
under Richardson. Fourteen months later, the district court dis‐
missed  Poe’s  § 2241  petition  without  prejudice,  because  he 
should  have  filed  under  28  U.S.C.  § 2255.  On  June  18, 2001, 
Poe petitioned for a writ of habeas corpus, pursuant to § 2255, 
which was subsequently denied as time‐barred. We affirmed 
the  district  court’s  denial  of  Poe’s  § 2255  petition  in  Poe  v. 
United States, 468 F.3d 473 (7th Cir. 2006). 
    On October 28, 2014, Poe filed a new § 2241 petition, chal‐
lenging  his  conviction  and  sentence  in  light  of  Alleyne  v. 
United States, 133 S. Ct. 2151 (2013). The district court denied 
his  petition,  again  for  not  filing  it  under  § 2255,  and  he  ap‐
pealed. We affirm. 
                              I. BACKGROUND 
    We  begin  with  a  brief  synopsis  of  Poe  v.  United  States, 
which makes up the early background of Poe’s case. We then 
summarize the present case, which relates to his § 2241 peti‐
tion, filed on October 28, 2014. 

     A. Poe v. United States 
    In  1996,  Poe  was  charged  with  various  narcotics‐related 
offenses,  including  engaging  in  a  CCE,  in  violation  of  21 
U.S.C. § 848(c). At Poe’s trial, the district court provided the 
following jury instructions to find violation of the CCE stat‐
ute: “You must unanimously find that the defendant commit‐
ted at least two violations of the federal drug laws, but you do 
not have to agree on which two violations.” Poe v. United States, 
468 F.3d at 475 (emphasis in original and internal quotation 
marks omitted). The jury convicted Poe of one count of CCE 
and  nine  other  counts  of  narcotics‐related  offenses,  and  the 
No. 14‐3513                                                             3

district  court  sentenced  him  to  360  months’  imprisonment. 
This court affirmed on direct appeal. 
   On  June  1,  1999,  the  Supreme  Court  decided  Richardson, 
which held that for a CCE conviction under § 848(c), the un‐
derlying  individual  violations  are  elements  of  the  CCE  and 
therefore require jury unanimity. 526 U.S. at 824. In light of 
Richardson, the jury instructions used in Poe’s trial were erro‐
neous. 
    On July 16, 1999, Poe  filed a § 2241 petition, challenging 
his CCE conviction under Richardson. Fourteen months later, 
on  September  19,  2000,  the  district  court  dismissed  Poe’s 
§ 2241 petition as procedurally improper, without prejudice, 
and advised him to file a § 2255 petition, which he did so on 
June 18, 2001. Twenty‐one months later, on March 17, 2003, 
the district court denied Poe’s § 2255 petition as untimely. Poe 
appealed, and this court granted him a certificate of appeala‐
bility. 
    On  November  6,  2006,  this  court  decided  Poe  v.  United 
States, affirming the denial of Poe’s § 2255 petition. 468 F.3d 
at 478. In that decision, we began by determining that Poe’s 
§ 2255  motion  was  untimely.  Id.  at  476.  We  then  held  that 
“[t]here  is  no  legal  basis  for  Poe  to  claim  he  was  entitled  to 
have his improper § 2241 petition construed as a § 2255 mo‐
tion for purposes of AEDPA’s statute of limitations.” Id. at 477 
(emphasis  in  original).  In  conclusion,  we  noted  that  even  if 
Poe’s § 2255 petition had been timely, it would have “run up 
against this circuit’s case law holding Richardson error to be 
harmless where the jury unanimously convicted the defend‐
ant of two or more separate drug offenses along with the CCE 
offense. … Poe was separately convicted of five felony counts 
4                                                      No. 14‐3513 

of distributing marijuana or possessing marijuana with intent 
to distribute.” Id. at 478 n. 8. (citations omitted). 

     B. Current 28 U.S.C. § 2241 Petition 
     We now consider the present case. On June 17, 2013, the 
Supreme Court decided Alleyne, which held that any fact that 
increases the mandatory minimum of a sentence is an element 
of the crime that must be submitted to the jury. 133 S. Ct. at 
2162–63.  On  October  28,  2014  Poe  filed  another  § 2241  peti‐
tion, claiming that, because the jury never found him guilty 
of  an  element  of  21  U.S.C.  § 838(c),  his  CCE  conviction  and 
sentence were unconstitutional in light of Alleyne. 
    On November 3, 2014, the district court summarily denied 
Poe’s § 2241 petition. The district court explained that a fed‐
eral prisoner may only use a § 2241 petition if § 2255 is “inad‐
equate or ineffective,” which, in turn, requires reliance on “a 
new  case  of  statutory  interpretation  rather  than  a  constitu‐
tional decision.” (R. 3 at 2.) The district court declared that Al‐
leyne was a constitutional decision and it “may not be applied 
retroactively to cases on collateral review.” (Id.) Poe’s § 2241 
petition was denied, and he appealed. 
    On July 21, 2015, this court granted a certificate of appeal‐
ability and directed the parties to “address the bearing of Web‐
ster v. Daniels, 784 F.3d 1123 (7th Cir. 2015) (en banc), Brown v. 
Caraway, 719 F.3d 583 (7th Cir. 2013), Crayton v. United States, 
No.  13‐2548,  2015  WL  3895767  (7th  Cir.  June  25,  2015),  and 
Persaud v. United States, 134 S. Ct. 1023 (2014) (mem.).” 
                               II. ANALYSIS 
   On appeal, Poe argues that the  district court erred in  its 
denial of his § 2241 petition. Alternatively, he contends that 
No. 14‐3513                                                           5

his § 2241 petition should be treated as a request to file a suc‐
cessive § 2255 petition. 

    A. 28 U.S.C. § 2241 
   Poe’s  primary  claim  is  that  the  district  court  erred  in  its 
denial of his § 2241 petition, which relied on Alleyne. “We re‐
view  the  denial  of  a  § 2241  petition  de  novo.”  Caraway,  719 
F.3d at 586. 
     “Federal prisoners who seek to bring collateral attacks on 
their conviction or sentences must ordinarily bring an action 
under 28 U.S.C. § 2255.” Id. Section 2255(a) provides that “[a] 
prisoner in custody under sentence of a court established by 
Act  of  Congress  claiming  the  right  to  be  released  upon  the 
ground that the sentence was imposed in violation of the Con‐
stitution or laws of the United States … may move the court 
which imposed the sentence to vacate, set aside or correct the 
sentence.” 
    A  federal  prisoner,  however,  may  file  a  petition  under 
§ 2241, if the remedy under § 2255 is “‘inadequate or ineffec‐
tive to test the legality of his detention.’” Caraway, 719 F.3d at 
586  (quoting  28  U.S.C.  § 2255(e)  (“Savings  Clause”)).  This 
generally requires “a structural problem in § 2255 [that] fore‐
closes  even  one  round  of  effective  collateral  review,”  unre‐
lated  to  the  petitioner’s  own  mistakes.  Taylor  v.  Gilkey,  314 
F.3d 832, 835 (7th Cir. 2002).  
   Here, Poe’s claim fails because he cannot demonstrate that 
there  is  a  structural  problem  with  § 2255  that  is  preventing 
him from seeking relief to which he is entitled. 
6                                                            No. 14‐3513 

   One  circumstance  under  which  this  court  has  permitted 
resort to § 2241 is under the following three‐condition test, es‐
tablished  in  In  re  Davenport,  147  F.3d  605,  610–12  (7th  Cir. 
1998): 
        First, the prisoner must show that he relies on a stat‐
        utory‐interpretation  case,  rather  than  a  constitu‐
        tional case. Second, the prisoner must show that he 
        relies  on  a  retroactive  decision  that  he  could  not 
        have  invoked  in  his  first  §  2255  motion.  The  third 
        condition is that [the] sentence enhancement … have 
        been a grave enough error to be deemed a miscar‐
        riage of justice corrigible therefore in a habeas cor‐
        pus proceeding. 
Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013) (alteration 
in original) (citations and internal quotation marks omitted). 
    Poe cannot show that Davenport permits him to use § 2241 
to  contest  his  detention.  Poe’s  § 2241  petition  fails  the  first 
Davenport condition  because Alleyne  is a  constitutional  case, 
not a statutory‐interpretation case. This court has expressed 
clearly  that “Alleyne establishes  a new  rule of constitutional 
law.” Simpson v. United States, 721 F.3d 875, 876 (7th Cir. 2013). 
   Poe contends that Caraway misreads Davenport, asserting 
that Davenport does not actually preclude use of § 2241 for a 
constitutional  case.  This  contention  is  meritless.  The  Daven‐
port conditions for § 2241 were based on an assessment of the 
essential  functions  of  habeas  corpus  and  limitations  of  the 
remedy  under  § 2255.  147  F.3d  at  609.  Davenport  explicitly 
noted that § 2255 “gives a convicted defendant only one fur‐
ther  bite  at  the  apple  after  his  direct  appeal  unless  he  can 
demonstrate a compelling reason, as defined in the section” 
such as “a new and retroactive rule of constitutional law.” Id. 
No. 14‐3513                                                       7

at 610. The Davenport court was referring to § 2255(h), which 
allows a “[a] second or successive motion” for “a new rule of 
constitutional law, made retroactive to cases on collateral re‐
view  by  the  Supreme  Court,  that  was  previously  unavaila‐
ble.” 
    Because § 2255(h) already provides a remedy for new con‐
stitutional cases, these types of cases would not fall under the 
Savings Clause, which is available only if the remedy under 
§ 2255 is “inadequate or ineffective.” Where Davenport recog‐
nized a structural problem in § 2255(h) is in the fact that it did 
not permit a successive petition for new rules of statutory law 
made  retroactive  by  the  Supreme  Court.  Thus,  Caraway  did 
not misread Davenport. 
    Poe’s § 2241 petition also fails the second Davenport condi‐
tion because Alleyne is not retroactive. This court has held un‐
ambiguously  that  “Alleyne  does  not  apply  retroactively.” 
Crayton v. United States, 799 F.3d 623, 624 (7th Cir. 2015). This 
is because “[t]he declaration of retroactivity must come from 
the Justices. The Court resolved Alleyne on direct rather than 
collateral review. It did not declare that its new rule applies 
retroactively on collateral attack.” Simpson v. United States, 721 
F.3d 875, 876 (7th Cir. 2013) (citations omitted). Moreover, in‐
cluding this court, “[e]very court of appeals that has consid‐
ered the subject has concluded that Alleyne is not retroactive 
on  collateral  review.”  Crayton,  799  F.3d  at  624  (collecting 
cases). Poe does not provide any persuasive reason to disturb 
this court’s rule that Alleyne is not retroactive, so it shall re‐
main in place. 
   Nor  can  Poe  point  to  any  other  authorities  that  would 
grant him the ability to file a § 2241 petition. The authorities 
mentioned in our grant of a certificate of appealability cannot 
8                                                        No. 14‐3513 

sustain Poe’s claim. Persaud, 134 S. Ct. at 1023, and Caraway, 
719 F.3d at 587–89, stand for the proposition that a prisoner 
can challenge his sentence through a § 2241 petition, as Poe 
does here. But these two cases provide no further help to Poe. 
As  discussed,  Crayton  actually  cuts  against  Poe’s  claim  be‐
cause it reiterates the Davenport conditions for a § 2241 peti‐
tion, which Poe fails to meet. 799 F.3d at 624–25. 
    Webster also cannot assist Poe. In Webster, this court held 
that “there is no categorical bar against resort to section 2241 
in cases where new evidence would reveal that the Constitu‐
tion  categorically  prohibits  a  certain  penalty.”  784  F.3d  at 
1139. Webster, however, is inapplicable to the present case be‐
cause  Poe’s  § 2241  petition does not  involve a claim  of new 
evidence—instead,  he  raises  a  claim  under  Alleyne  that  the 
jury did not find him guilty of an element of CCE. 
     Poe contends that Webster stands for the proposition that 
“the savings clause of § 2255(e) permit[s] a federal prisoner to 
resort to a petition under § 2241 because the United States Su‐
preme Court established that the Constitution itself forbade 
the sentence imposed.” (Appellant Br. 6.) This reading of Web‐
ster is too broad. Webster stemmed from a structural problem 
in  § 2255—the  defendant  could  not  have  used  § 2255  at  the 
time of Atkins v. Virginia, 536 U.S. 304 (2002), because he did 
not have the new evidence of his social security records, Web‐
ster, 784 F.3d at 1134, and he could not use the new evidence 
when  discovered  because,  under  the  Fifth  Circuit’s  rule, 
§ 2255(h)(1) required evidence of innocence of the offense, not 
of  the  penalty,  id  at  1135.  Additionally,  there  is  nothing  in 
Webster to suggest that its holding applies outside the context 
of new evidence. Indeed, the Webster court took great care to 
assure  that  its  holding  was  narrow  in  scope—“[i]t  will  be  a 
No. 14‐3513                                                        9

rare case where records that predate the trial are found much 
later, despite diligence on the part of the defense, and where 
those  records  bear  directly  on  the  constitutionality  of  the 
death sentence.” 784 F.3d at 1140 (first emphasis added). 
    In contrast to Webster, Poe was unable to bring his Richard‐
son claim because he filed the wrong petition under § 2241 and 
his  subsequent  petition  under  § 2255  was  untimely.  Unlike 
Webster, Poe’s case involves neither a structural problem with 
§ 2255, nor new evidence. Hence, Webster does not help Poe. 
    On a final note, Poe makes various attempts to improperly 
shoehorn his Richardson claim into his § 2241 petition, which 
relied  on  Alleyne.  His  argument  essentially  runs  as  follows: 
Richardson has been applied retroactively, and because there 
exists a “nexus” between Alleyne and Richardson, Richardson’s 
retroactivity should allow Poe’s Alleyne claims to proceed un‐
der § 2241. (Appellant Br. 13–14.) Poe’s argument makes no 
sense. In asserting such a “nexus,” it appears that Poe is trying 
combine  Richardson’s  retroactivity  and  statutory  interpreta‐
tion with Alleyne’s recent timing to fulfill the requirements for 
§ 2241. A petitioner may not “cherry‐pick” aspects of legally 
unrelated  Supreme  Court  cases  in  order  to  overcome 
AEDPA’s procedural requirements. Therefore, we reject Poe’s 
attempts. 

   B. 28 U.S.C. § 2255 
    In the alternative, Poe requests that this court construe his 
petition as a request for leave to file a successive § 2255 peti‐
tion. 
    But  construing  Poe’s  petition  as  a  successive  one  under 
§ 2255  would  be  futile,  which  Poe  concedes.  (Appellant  Br. 
14.)  As  discussed,  § 2255  allows  a  successive  motion  for  “a 
10                                                     No. 14‐3513 

new  rule  of  constitutional  law,  made  retroactive  to  cases  on 
collateral review by the Supreme Court, that was previously 
unavailable.”  28  U.S.C.  § 2255(h)  (emphasis  added).  But  we 
have  held  that  “Alleyne  is  not  retroactive  on  collateral  re‐
view.” Crayton, 799 F.3d at 624; see also Simpson, 721 F.3d at 
876. Thus, if Poe filed a successive § 2255 petition relying on 
Alleyne, it would be futile. 
                            III. CONCLUSION 
   For  the  foregoing  reasons,  the  district  court’s  denial  of 
Poe’s petition for a writ of habeas corpus is AFFIRMED.